DETAILED ACTION
The following claims are pending in this office action: 1-12
The following claims are amended: 1-2, 4-9 
The following claims are new: 10-12
Claims 1-12 are rejected. This rejection is FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of Applicant’s IDS form 1449 filed 04/12/2022 is attached to the instant Office action. 
Previous Objections Withdrawn
The 35 U.S.C. 101 rejection to claim 9 is withdrawn based on the amendments. 
The 35 U.S.C. 112 rejections to claims 4 and 7-8 are withdrawn based on the amendments. 
RESPONSE TO ARGUMENTS
Applicant’s arguments filed in the amendment filed 05/06/2022 have been fully considered but are moot. As discussed in the interview, examiner interprets “measured first temperature exceeds the predefined temperature”, as exceeds less than or exceeds more than.  As such, the new grounds of rejection are necessitated by amendment from “the measured first temperature exceeds the predefined temperature” to “the measured first temperature is higher than the predefined temperature”.  
Independent claims 1, 5, and 9 are amended to recite “to trigger an event when the measured first temperature is higher than the predefined temperature by a threshold value.”  This limitation necessitates a new ground of rejection which now includes Rezayee et al. (US Patent No. 10,175,118) below and is rejected accordingly.  
Independent claims 5 and 9 are amended in a similar way to claim 1 and necessitates a new ground of rejection which now includes Rezayee et al. (US Patent No. 10,175,118) below and is rejected accordingly.  
Dependent claims 2-4, 6-8, and 10-12 depend on independent claims 1, 5, and 9.  The amended elements in the independent claims necessitate a new ground of rejection which now include Rezayee et al. (US Patent No. 10,175,118) below, and so any additional features to the dependent claims are rejected accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Handschuh et al.  (US Pub. 2009/0300312) (hereinafter “Handschuh”) in view of Trikalinou (US Pub. 2018/0089425) (hereinafter “Trikalinou”) and in view of Rezayee et al. (US Patent No. 10,175,118) (hereinafter “Rezayee”).

As per claim 1, Handschuh teaches an integrated circuit, ([Handschuh, para. 0061] a single integrated-circuit chip/single die [integrated circuit]) comprising: a processing region configured to run at least instruction from a plurality of instructions; ([para. 0061; para. 0048] the circuit includes a processor that executes commands [a plurality of instructions], and generate a particular command such as a reset command [at least one instruction])
a first temperature measuring region ([Handschuh, [para. 0049] the circuit incudes a sensor component that senses [measures] temperature associated with a particular memory component [temperature measuring region]) configured to measure a first temperature within the integrated circuit ([para. 0049] the sensor measures security-related attributes such as temperature associated with the memory component in response to a hacker accessing secure data on the secure memory component [a secure function]) in response to the processing region running the at least one instruction; ([para. 0036; para. 0048; para. 0049] the processor controls the flow of information to and from the secure memory; and receives indication when secure functions associated with the memory component is completed so the measurement of the temperature in response to the processor running at least instruction)
Handschuh alone does not clearly teach the processing region being configured to compare the measured first temperature with a predefined temperature at the first temperature measuring region when the processing region runs the at least one instruction and to trigger an event when the measured first temperature is higher than the predefined temperature by a threshold value. 
However, Trikalinou teaches the processing region being configured to compare ([Trikalinou, para. 0029; para. 0034] the CPU/application processor [the processor region] detects and compares the thermal information) the measured first temperature ([para. 0066] the calculation circuit determines current temperature [first measured temperature) with a predefined temperature ([para. 0066] the calculation circuit determines the rate of change by comparing the current temperature with a prior temperature [a predefined temperature]) at the first temperature measuring region ([para. 0066] the current temperature and prior temperature is the temperature of the system memory [first temperature measuring region]) when the processing region runs the at least one instruction ([para. 0003; para. 0040-0041; para. 0056] the application processor performs computing operations for the device including retrieving data from memory during an attack on the memory) 
Handschuh and Trikalinou are analogous art because they are in a similar field of endeavor in improving in securing electronic components from physical attacks.  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Handschuh with the teachings of Trikalinou to include the processing region being configured to compare the measured first temperature with a predefined temperature at the first temperature measuring region when the processing region runs the at least one instruction.  One of ordinary skill in the art would have been motivated to make this modification because such a technique will allow the system to protect against temperature change attacks so that various protection measures can be performed in response to such attacks.  (Trikalinou, para. 0010 and para. 0015)
Handschuhin view of Trikalinou does not clearly teach to trigger an event when the measured first temperature is higher than the predefined temperature by a threshold value.  
However, Rezayee teaches trigger an event ([Rezayee, col. 27, ln. 53-55] “temperature comparison circuit 710 may provide an output indicative of a temper attempt” [trigger an event]) when the measured first temperature is higher than the predefined temperature by a threshold value.  ([Col. 27, ln. 31-38] “If a voltage sensed at measurement node 716 exceeds a voltage [measured first temperature as the voltage is used to measure the temperature – see equation 1 and its use, col. 21, ln. 29-43] from one or more threshold nodes [predefined temperature: “voltage step sizes may correspond to a pre-determined temperature step”… “suitable number of threshold nodes to adequately sense … ranges of temperatures” see col. 24, ln.3-10] … associated with a high temperature threshold of the payment reader 22, temperature comparison circuit 710 may determine that a temperature within the payment reader 22 sensed by the temperature circuit 706 exceeds [is higher than the predetermined temperature] the high temperature threshold [by a threshold value] and processing may continue to step 810”)
Handschuh, Trikalinou, and Rezayee are analogous art because they are in a similar field of endeavor in improving in securing electronic components from physical attacks.  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Handschuh in view of Trikalinou with the teachings of Rezayee to include trigger an event when the measured first temperature is higher than the predefined temperature by a threshold value.  One of ordinary skill in the art would have been motivated to make this modification because such a technique will allow the system to protect against temperature change attacks so that various protection measures can be performed in response to such attacks.  (Trikalinou, para. 0010 and para. 0015)

As per claim 3, Handschuh in view of Trikalinou and Rezayee teaches claim 1.  
Handschuh also teaches wherein the event is to detect a physical attack on the integrated circuit.  ([Handschuh, para. 0033; para. 0050; para. 0069] the security component uses a temperature sensor in an event to detect that a security breach has occurred such as the breaking open of the casing or device that houses the integrated circuit [a physical attack on the integrated circuit])

As per claim 4, Handschuh in view of Trikalinou and Rezayee teaches claim 3.  
Handschuh also teaches an integrated circuit comprising a storage region including a secure region and a non-secure region, ([Handschuh, para. 0043; para. 0044; para. 0061; Fig. 2] the single integrated-circuit chip/single die [integrated circuit] includes memory component 102 that stores data in secure memory array 202 [a secure region] and memory array 104 [a non-secure region]) wherein in the event of the physical attack being detected, the processing region is configured to delete data from the secure region ([para. 0034; 0048] the security component/processor, upon detecting a security breach or tamper event, facilitates erasing all or a portion of the data of the secure memory component)

As per claim 5, Handschuh teaches a method for detecting a physical attack on an integrated circuit.  ([Handschuh, para, 0050; para. 0006; and para. 0061] methods for using sensors and security component to detect a physical attack on an integrated circuit is disclosed)
The method performs the steps described by the integrated circuit of claim 1, has language that is identical or substantially similar to the steps performed by the circuit of claim 1, and thus is rejected with the same rational applied against claim 1.  

As per claim 7, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

As per claim 8, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.

As per claim 9, Handschuh teaches a computer program comprising computer readable instructions, which when loaded into a computer, configures the computer to perform a method. ([Handschuh, para, 0050; para. 0077; and para. 0097-0100] a computer program run on a computer that configures the computer to utilize the methodology of detecting and reacting to a physical attack on an integrated circuit is disclosed)
The computer program performs the steps described by the integrated circuit of claim 1, has language that is identical or substantially similar to the steps performed by the circuit of claim 1, and thus is rejected with the same rational applied against claim 1.  

As per claim 11, the claim language is identical or substantially similar to that of claim 3. Therefore, it is rejected under the same rationale applied to claim 3.

As per claim 12, the claim language is identical or substantially similar to that of claim 4. Therefore, it is rejected under the same rationale applied to claim 4.

Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Handschuh in view of Trikalinou and Rezayee as applied to claim 1 above and further in view of Janke (US Pub. 2004/0049662) (hereinafter “Janke”).  

As per claim 2, Handschuh in view of Trikalinou and Rezayee teaches claim 1.  
Handschuh in view of Trikalinou and Rezayee does not clearly teach a second temperature measuring region configured to measure a second temperature within the integrated circuit in response to the processing region running the at least one instruction, and the processing region is further configured to trigger the event when the difference between the measured first temperature and the measured second temperature exceeds a predefined temperature difference by a predetermined amount.
However, Janke teaches a second temperature measuring region ([Janke, Fig. 4; para. 0032; para. 0033] a second temperature sensor is disclosed that is located at a different place than the first temperature sensor) configured to measure a second temperature within the integrated circuit ([Fig. 4; para. 0032; para. 0033] the second temperature sensor measures a reference temperature [a second temperature] within circuits that are integrated [see para. 0037]) in response to the processing region running the at least one instruction, ([para. 0034] the measurement and temperature difference arises on execution of an operation by the computation unit) and the processing region is further configured to trigger the event ([para. 0034] the difference signal triggers the event for restoring the circuit to thermal equilibrium [an event]) when the difference between the measured first temperature and the measured second temperature ([para. 0032] the comparator determines a difference between the output signals [measured temperatures] of the first and second temperature signals) exceeds a predefined temperature difference by a predetermined amount. ([para. 0040] the event occurs when the different exceeds particular state [thermal equilibrium – a predefined temperature – see para. 0034] exceeds a specified threshold [a predetermined amount – charge stored is thermal energy/temperature – see para. 0029]) 
Handschuh, Trikalinou, Rezayee, and Janke are analogous art because they are in a similar field of endeavor in improving in securing electronic components from physical attacks.  It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have modified the elements disclosed by Handschuh in view of Trikalinou and Rezayee with the teachings of Janke to include a second temperature measuring region configured to measure a second temperature within the integrated circuit in response to the processing region running the at least one instruction, and the processing region is further configured to trigger the event when the difference between the measured first temperature and the measured second temperature exceeds a predefined temperature difference by a predetermined amount.  One of ordinary skill in the art would have been motivated to make this modification because the use of two temperature sensors allows determination of a component under attack that is subject to a large number of calculations which increases temperature of localized component.  This prevents the unauthorized calculations even if the overall integrated circuit is cooled, preventing and detecting such an attack as a localized cooling effect is physically extremely difficult.  (Trikalinou, para. 0008; para. 0009 and 0035)

As per claim 6, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.

As per claim 10, the claim language is identical or substantially similar to that of claim 2. Therefore, it is rejected under the same rationale applied to claim 2.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McClure et al. (US Pub. 2007/0146056), similar to Rezayee, teaches a temperature tamper detection circuit that detects when a temperature is greater than a threshold temperature, and generates a temperature alarm when such an event occurs.  
Gu et al., ‘Thermal-aware 3D Design for Side-channel Information Leakage’; 2016 IEEE 34th International Conference on Computer Design; 2016, pg. 520-527 discloses thermal attacks where higher temperatures are used to expose side-channel information, and subsequent countermeasures to block such leakage when a higher temperature is detected.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHE LIU whose telephone number is (571) 272-3634.  The examiner can normally be reached on Monday - Friday: 8:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Z.L./Examiner, Art Unit 2493                                                                                                                                                                                                        
/DON G ZHAO/Primary Examiner, Art Unit 2493